COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON FURTHER MOTION FOR REHEARING

Appellate case name:        Ex parte Matthew Leachman

Appellate case number:      01-16-00787-CR

Trial court case number:    1522187

Trial court:                248th District Court of Harris County

      The panel has voted to deny appellant’s Further Motion for Rehearing of this
Court’s June 19, 2018 Opinion on Rehearing and Judgment.

       It is ordered that the further motion for rehearing is denied.

Judge’s signature: /s/ Laura C. Higley
                    Acting for the Panel

Panel consists of: Justices Higley, Brown, and Caughey.

Date: August 16, 2018